UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                           June 21, 2010


                                     No. 09-2793

                           UNITED STATES OF AMERICA

                                            v.

                                  LUKE GATLIN,
                                             Appellant


                           (D.C. DE. No. 06-cr-00028-001)


Present:     RENDELL, AMBRO and FUENTES, Circuit Judges

             Motion by Appellee, United States Of America, to Designate Opinion dated
             June 15, 2010 as Precedential.


                                                 /s/Maria L. Reyes
                                                 Case Manager (267)299-4937

Attached is the Opinion dated 06/15/2010.

                                     ORDER

The foregoing Motion by Appellee to Designate Opinion as Precedential is granted. The
Court’s Not Precedential Opinion of June 15, 2010, is hereby vacated. A modified
Precedential Opinion will be filed forthwith.


                                       By the Court,


                                       /s/ Thomas L. Ambro, Circuit Judge


Dated: July 15, 2010
09-2793
USA v. Luke Gatlin
Page 2


DWB/cc:
          Seth M. Beausang, Esq.
          Ilana H. Eisenstein , Esq.
          Robert D. Goldberg, Esq.